PER CURIAM.
We affirm the defendant’s conviction for robbery with a firearm upon holdings that (1) assuming, arguendo, that the physical line-up procedure employed by the police was unnecessarily suggestive, this procedure did not give rise to a substantial likelihood of irreparable misidentification of the defendant under the circumstances of this case, see Grant v. State, 390 So.2d 341 (Fla.1980); and (2) the denial of the defendant’s in-trial motion for a continuance was not a palpable abuse of discretion, see Jent v. State, 408 So.2d 1024 (Fla.1981), cert. denied, 457 U.S. 1111, 102 S.Ct. 2916, 73 L.Ed.2d 1322 (1982), where the motion was made to procure the attendance of an alibi witness who had not been subpoenaed by the defense and whose testimony at best would be cumulative, see Durcan v. State, 350 So.2d 525 (Fla. 3d DCA 1977).
Affirmed.